Thomas, J.
Defendants were indicted in t.he circuit court of Harrison county for disturbing the peace of a family by loud, offensive and indecent conversation, and by threatening, challenging and fighting. Being tried and convicted,- they appealed to the Kansas City court of appeals, which affirmed the judgment of the trial court, and on their motion the case was transferred to this court, on the ground that the decision was in conflict with the opinion,of the St. Louis court of appeals in the case of State v. Bach, 25 Mo. App. 554. But as the opinion in State v. Bach has been overruled by the St. Louis court of appeals in State v. McDaniel, 40 Mo. App. 356; State v. Fare, 39 Mo. App. 110; State v. Parker, 39 Mo. App. 116, and State v. Buck, 43 Mo. App. 443, there is now no conflict between the two courts of appeals on the question involved, and hence there is nothing for us to decide, the correct doctrine having been announced in State v. Buck, State v. McDaniel, State v. Fare and State v. Parker, supra. Judgment affirmed.
All of this division concur.